./DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter “Wang”, EP3002873) and in view of Blednov (US Pat No. 20180034418).
As per claim 1, Wang disclosed a method for radio transmission (see 0001, a multi-band power amplification apparatus), the method comprising for each carrier frequency of M carrier frequencies, M being an integer greater than one (see 0006, the 1,... the second input terminal is connected to the second digital predistortion module and configured to receive a signal in a frequency band f2"); making a main path adjustment to a magnitude and phase to the filter output in the main path to produce a main path signal (see fig. 4-b, first digital predistortion module 201 and second digital predistortion module 205, first delay adjustment module 401 and second delay adjustment module); and for each of the N peak paths, making an nth peak path adjustment to the magnitude and phase of the filter output in the nth peak path to produce an nth peak path signal (see fig. 4-b, first phase and gain adjustment 301 and second phase and gain adjustment 303); combining the main path signals for each of the M carrier frequencies to produce a composite main path signal (see fig. 4-b, 214); and for each of the N peak paths, combining the nth peak path signals for each of the M carrier frequencies to produce a composite nth peak path signal (see fig. 4-b, 213).
Wang disclose such Doherty amplifier’s splitter but does not specifically disclose that the splitter comprising filters. However, Blednov disclose such Doherty amplifier’s splitter comprising filters (see at least fig. 2, 238). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Wang to incorporate such a Blednov’s splitter in order to respectively delivers first and second power levels to inputs of the first and second amplifier stages and also provide frequency that falls within the operational frequency band of the Doherty amplifier.
The Doherty amplifier of Wang and Blednov further disclosed that splitter’s filter constructed to filter a wideband communication signal to select a frequency band 
As per claim 2, the Doherty amplifier of Wang and Blednov further disclosed up-converting the composite main path signal to an up-converted main path signal; and for each of the N peak paths, up-converting the composite nth peak path signal to an up-converted nth peak path signal (see Wang, fig. 4-b, first filtering and modulation module 202-203 and second filtering and modulation module 206-207).
As per claim 3, the Doherty amplifier of Wang and Blednov further disclosed inputting the up-converted main path signal to a main path of a Doherty amplifier and inputting each up-converted nth peak path signal to a corresponding nth peak path of the Doherty amplifier (see Wang, fig. 4-b, output of 207 is inputted to main amplifier 208 and each of the peak path 211-212 are inputted to peak amplifier 204).
As per claim 4, the Doherty amplifier of Wang and Blednov further disclosed amplifying the up-converted composite main path signal in a main amplifier and amplifying the up-converted nth peak path signal in an nth peak amplifier (see Wang, fig. 4-b, 214 & 213).
As per claim 5, the Doherty amplifier of Wang and Blednov further disclosed combining an output of the main amplifier with outputs of N peak amplifiers by an impedance network to produce a radio frequency output signal (see Wang, fig. 4-b, the output of 204 & 208 are combined) but not explicitly that the combiner comprises 
As per claims 6, 14, and 20, the Doherty amplifier of Wang and Blednov further disclosed the M filters, M main paths and M.times.N peak paths are implemented in one of an application specific integrated circuit and a field programmable gate array (see Wang, 0078).
As per claims 7 and 15, the Doherty amplifier of Wang and Blednov further disclosed the M filters, M main paths and M.times.N peak paths are implemented in a radio frequency integrated circuit (see Wang 0078).
As per claims 8 and 16, the Doherty amplifier of Wang and Blednov further disclosed the wideband communication signal is a baseband signal (see Wang 0062, see Blednov, 0021).
As per claims 9 and 17, as rejected above in claim 1, the Doherty amplifier of Wang and Blednov further disclosed an mth filter (see, Blednov, fig. 3, 314 & 316), mth main path (see Wang, 401 & 402),  N peak paths ((see Wang, 211 & 212), a first adder (see Wang, 214), and n adders (see Wang 213).
As per claim 10, the Doherty amplifier of Wang and Blednov further disclosed a main path up-converter (see Wang, fig. 4-b, 206-207) configured to up-convert the composite main path signal to an up-converted main path signal; and for each of the M peak paths, a mth path up-converter configured to up-convert the composite mth peak path signal to an up-converted mth peak path signal (see Wang, fig. 4-b, path 401-402).

As per claim 12, the Doherty amplifier of Wang and Blednov further disclosed a main amplifier (see Wang, fig. 4-b, 208) configured to amplify the received up-converted main path signal and, for each of the M peak amplifier paths, a peak amplifier configured to amplify the mth up-converted peak path signal.
As per claim 13, the Doherty amplifier of Wang and Blednov further disclosed an adder configured to combine an output of the main amplifier with output of the M peak amplifiers to produce a radio frequency output signal (see Wang, fig. 4-b, outputs of 204 & 208 are combine).
As per claim 18, the Doherty amplifier of Wang and Blednov further disclosed a main path upconverter (see Wang, fig. 4-b, 206-207) configured to upconvert the combined main path signal and a peak path upconverter (see Wang, fig. 4-b, 202-203) configured to upconvert the combined peak path signal.
As per claim 19, the Doherty amplifier of Wang and Blednov further disclosed a Doherty amplifier configured to receive and amplify the upconverted combined path signal (see Wang, fig. 4-b, 214) in a main amplifier and to received and amplify the upconverted combined peak path signal (see Wang, fig. 4-b, 213) in a peak amplifier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

July 31, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643